UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-10401 Investment Company Act file number: Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414)765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2014 Date of reporting period:November 30, 2013 Item 1. Schedule of Investments. Bright Rock Mid Cap Growth Fund Schedule of Investments November 30, 2013 (Unaudited) Shares Value COMMON STOCKS - 95.80% Auto Components - 4.73% Gentex Corp. $ Beverages - 2.65% Monster Beverage Corp. (a) Capital Markets - 6.12% Eaton Vance Corp. SEI Investments Co. Waddell & Reed Financial, Inc. Commercial Services & Supplies - 6.63% Copart, Inc. (a) Rollins, Inc. Stericycle, Inc. (a) Distributors - 4.28% LKQ Corp. (a) Electrical Equipment - 3.88% AMETEK, Inc. Electronic Equipment, Instruments & Components - 2.99% Amphenol Corp. Trimble Navigation Ltd. (a) Energy Equipment & Services - 1.18% Oceaneering International, Inc. Health Care Equipment & Supplies - 7.97% Edwards Lifesciences Corp. (a) IDEXX Laboratories, Inc. (a) ResMed, Inc. Health Care Providers & Services - 1.68% HMS Holdings Corp. (a) Hotels, Restaurants & Leisure - 3.34% Panera Bread Co. (a) IT Services - 5.89% Jack Henry & Associates, Inc. MAXIMUS, Inc. NeuStar, Inc. (a) Leisure Equipment & Products - 1.29% Polaris Industries, Inc. Life Sciences Tools & Services - 2.21% Mettler-Toledo International, Inc. (a) Machinery - 15.18% Donaldson Co., Inc. Graco, Inc. Lincoln Electric Holdings, Inc. Nordson Corp. Valmont Industries, Inc. Wabtec Corp. Metals & Mining - 1.75% Royal Gold, Inc. Road & Rail - 4.51% JB Hunt Transport Services, Inc. Kansas City Southern Landstar System, Inc. Software - 10.58% ANSYS, Inc. (a) CommVault Systems, Inc. (a) FactSet Research Systems, Inc. MICROS Systems, Inc. (a) SolarWinds, Inc. (a) Tyler Technologies, Inc. (a) Specialty Retail - 6.03% PetSmart, Inc. Tractor Supply Co. Textiles, Apparel & Luxury Goods - 1.33% Under Armour, Inc. (a) Trading Companies & Distributors - 1.58% MSC Industrial Direct Co., Inc. TOTAL COMMON STOCKS (Cost $30,919,844) $ EXCHANGE TRADED FUNDS - 2.46% Guggenheim S&P Midcap 400 Pure Growth ETF TOTAL EXCHANGE TRADED FUNDS (Cost $902,595) SHORT-TERM INVESTMENTS - 1.59% Money Market Funds - 1.59% Fidelity Institutional Money Market Portfolio, 0.041% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $658,007) Total Investments (Cost $32,480,446) - 99.85% Other Assets in Excess ofLiabiliies - 0.15% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing security. (b) Variable rate security; the rate shown represents the rate as of November 30, 2013. The Schedule of Investments incorporates the Global Industry Classification Standard(GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poors Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at November 30, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation $ ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of these schedules of investments. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Investment Valuation Each security owned by the Funds that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Funds will use the price of the exchange that the Funds generally consider to be the principal exchange on which the security is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (a “Pricing Service”). If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Any discount or premium is accreted or amortized on a straight-line basis until maturity. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Funds are accurately priced. The Valuation Committee of the Trust shall meet to consider any valuations.This consideration includes reviewing various factors set forth in the pricing procedures adopted by the Board of Directors and other factors as warranted. In considering a fair value determination, factors that may be considered, among others include; the type and structure of the security; unsual events or circumstances relating to the security's issuer; general market conditions; prior day's valuation; fundamental analytical data; size of the holding; cost of the security on the date of purchase; trading activity and prices of similar securities or financial instruments. The Fund has adopted Statement of Financial Accounting Standard, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions that are Not Orderly” (“Determining Fair Value”). Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types. Fair Value Measurements requires the Fund to classify its securities based on valuation method. These inputs are summarized in the three broad levels listed below: Other Investment transactions are recorded on the trade date. The Funds determine the gain or loss from investment transactions using the best tax relief order. Dividend income is recognized on the ex-dividend date and interest income is recognized on an accrual basis. Summary of Fair Value Exposure at November 30, 2013. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of November 30, 2013, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Equity Common Stocks* $ $
